DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
-- in some examples -- should be deleted from the abstract.

Drawings

The drawings are objected to because of the following minor informalities:

-- programmable atomic -- should be --programmable atomic transaction -- in blocks 605, 612 in fig. 6.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claim language is not clearly understood:

Claim 1 line 4 recites “lock structure” without clearly reciting what constitutes the lock structure.
Claim 4 lines 5-8 recites “sent the instruction to execute the instruction set after preforming  the operation to wait for outstanding store operation to finish”. It is unclear what is being referred by “after” i.e. which operation is being performed before waiting and after waiting.
Claims 8 and 15 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims  1-5, 7-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (US 2019/0272119 A1)  in view of Brewer (US 2019/0272119 A1).

Brewer was cited in the IDS filed on 03/11/2022.


As per claim 1, Brewer teaches the invention substantially as claimed including an apparatus, comprising: 
a memory array ([0072] fig 1 memory circuit 125); 
a memory controller coupled to the memory array ([0072] fig 1 memory circuit 125 memory controller 100); 
the memory controller comprising an internal memory storing a lock structure for controlling access to one or more memory locations of the memory array ([0068] fig.1 memory controller circuit 100 memory circuit 125 [0086] memory control circuit 160 memory hazard control circuit 230 memory control hazard register 260 hazard bit, indicating which cache lines of the memory circuit are unavailable for access ); 
a programmable atomic unit coupled to the memory controller and comprising ([0061] programmable atomic operations circuit 135 memory controller circuit 100):
an instruction memory, configured to store one or more instruction sets ([0144] thread id is pushed to the execution queues 645 655 660); and 
a processor, the processor configured to ([0138] fig. 11 processor core 605): 
receive a command to execute an instruction set corresponding to a programmable atomic transaction ([0010] plurality of programmable atomic operations, atomic operation request fig. 7A 400 402), the instruction set stored in the instruction memory ([0101] fig. 7A request is placed in the corresponding queue 402); 
set a lock in the lock structure of the internal memory of the memory controller for a portion of the memory array ([0009] memory controller, transfers, atomic operation request, programmable atomic operations circuitry, sets a hazard bit, memory hazard register corresponding to the memory address of the memory line used in the atomic operation [0085] fig 6A memory controller 160 memory hazard control circuit 230 memory hazard registers 260), the lock preventing subsequent access to the portion of the memory array ([0009] sets a hazard bit stored in a memory hazard register to ensure that no other operation e.g. read, write, or atomic is performed on the memory line);
execute the instruction set ([0010] perform at least one programmable atomic operation [0014] processor core adapted to execute at least one instruction for the programmable atomic operation); and 
execute an instruction to terminate the execution of the instruction set ([0134] atomic operation is complete and terminate the previously created thread), the instruction to terminate the execution of the instruction set comprising an operation to clear the lock ([0134] clear the memory hazard bit, when the atomic operation is complete [0009] hazard bit is cleared upon completion of the atomic operations).
Brewer doesn’t specifically teach memory array. Brewer, however, teaches  memory circuit packaging including multiple memory circuit ([0072]).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have realized that multiple memory circuit package taught by Brewer is equivalent to a memory array as recited in the independent claim 1.


As per claim 2, Brewer teaches wherein the instruction to terminate the execution of the instruction set ([0134] atomic operation is complete and terminate the previously created thread) further comprises an operation to send a response to a process that sent the command to execute the instruction set (fig. 10 using the source address from the write request, prepare and transmit to the source address a write operation response data packet having an acknowledgment or completion).  

As per claim 3, Brewer teaches wherein the instruction to terminate the execution of the instruction set ([0018] execute an atomic return instruction to complete an atomic operation [0145] last instruction, return instruction, atomic operation completed) further comprises an operation to wait for outstanding store operations to finish prior to clearing the lock ([0127] sequence of operations, setting memory lock, performing the operation, then clearing the memory lock, sequence of operations accesses memory multiple times and has the potential for processor threads to have to poll while waiting for a memory lock to be cleared [0145] completion of execution fig. 10 558 560 562).  

As per claim 4, Brewer teaches the instruction to terminate the execution of the instruction set further comprises ([0018] execute an atomic return instruction to complete an atomic operation): 
an operation to wait for outstanding store operations to finish prior to clearing the lock ([0127] sequence of operations, setting memory lock, performing the operation, then clearing the memory lock sequence of operations accesses memory multiple times and has the potential for processor threads to have to poll while waiting for a memory lock to be cleared [0145] completion of execution fig. 10 558 560 562); and 
an operation to send a response to a process that sent the instruction to execute the instruction set after performing the operation to wait for outstanding store operations to finish (fig. 10 using the source address from the write request, prepare and transmit to the source address a write operation response data packet having an acknowledgment or completion 564 [0127] sequence of operations accesses memory multiple times and has the potential for processor threads to have to poll while waiting for a memory lock to be cleared) and the operation to clear the lock (fig 10 reset or clear the previously set hazard bit 562).  

As per claim 5, Brewer teaches the response comprises one or more values stored in a register of the programmable atomic unit ([0119] response data packet, programmable atomic operation circuitry [0118] result data, atomic operation request, response data packet e.g. response from table 3, having the requested resulting data, transmitted to the source address).  

As per claim 7, Brewer teaches the memory array comprises one or more Random Access Memory (RAM) banks ([0034] memory circuit, dynamic/static random access memory circuit [0072] packaging, multiple memory circuits). Attorney Docket No. 303.J62US1 39 Client Ref. No. 2019-1614.00/US 
 
Claim 8 recites a method for claim 1. Therefore, it is rejected for the same rational.
Claim 9 recites a method for claim 2. Therefore, it is rejected for the same rational.
Claim 10 recites a method for claim 3. Therefore, it is rejected for the same rational.
Claim 11 recites a method for claim 4. Therefore, it is rejected for the same rational.
Claim 12 recites a method for claim 5. Therefore, it is rejected for the same rational.
Claim 14 recites a method for claim 7. Therefore, it is rejected for the same rational.

Claim 15 recites a non-transitory machine-readable medium, storing instructions, which when executed by a machine causes the machine to perform operations for claim 1. Therefore, it is rejected for the same rational.
Claim 16 recites a non-transitory machine-readable medium, storing instructions, which when executed by a machine causes the machine to perform operations for claim 2. Therefore, it is rejected for the same rational.
Claim 17 recites a non-transitory machine-readable medium, storing instructions, which when executed by a machine causes the machine to perform operations for claim 3. Therefore, it is rejected for the same rational.
Claim 18 recites a non-transitory machine-readable medium, storing instructions, which when executed by a machine causes the machine to perform operations for claim 4. Therefore, it is rejected for the same rational.
Claim 19 recites a non-transitory machine-readable medium, storing instructions, which when executed by a machine causes the machine to perform operations for claim 5. Therefore, it is rejected for the same rational.


Allowable Subject Matter

Claim 6, 13 and 20 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Arimilli; Lakshminarayana B. et al. (US 20090198920 A1) teaches Processing Units Within a Multiprocessor System Adapted to Support Memory Locks
Bahnsen; Robert et al. (US 20150095600 A1 ) teaches Atomic Transactions To Non-Volatile Memory

Fortin; Kyle (US 20140136799 A1) teaches Memory Array With Atomic Test And Set
FOWLER; Mark (US 20200310684 A1) teaches Platform Agnostic Atomic Operations
Ivanov; Vladimir (US 20140195784 A1) teaches Method, Device And System For Controlling Execution Of An Instruction Sequence In A Data Stream Accelerator
Moudgill; Mayan et al. (US 20180173625 A1) teaches Implementing Atomic Primitives Using Cache Line Locking

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195